Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	 
		EXAMINER’S AMENDMENT
	In claim 1 section “(d)”,  2nd line “a salt comprising at least  one of” has been deleted and  after “earth metal salt,”  - present in the almond based dispersion at a concentration ranging from 0.0625 wt% to 0.08 wt% of the aqueous almond based dispersion, -    has been inserted therein.   
Claims 8 and 18 have been cancelled.  
REASONS FOR ALLOWANCE
No prior art was found which contained only the claimed ingredients in one reference, or references which had ingredients that did not affect the basic characteristics of the composition as in “consisting essentially of”.    The 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday through Friday from 10:00 to 2:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov .  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	11-1-2021 HFH